After re-examining the record we express our views in the language of Judge O. S. Lattimore as embraced in the opinion he prepared herein shortly prior to his death, but which was not taken into consultation. We quote his language as follows:
"Appellant insists that the evidence does not meet the requirements *Page 218 
of the law. The facts show him to have been operating a car, while intoxicated, on a street in the city of Cleburne, spoken of by some of the witnesses as North Wilhite Street and by others as Wilhite Street. We regard the name of the street as sufficiently shown.
"The records in the office of the Secretary of State of the State of Texas show that a copy of the charter of the city of Cleburne was filed there October 10, 1914, of which fact we take judicial knowledge. This sufficiently shows Cleburne to be an incorporated city. See Blackman v. State, 20 S.W.2d 784; Inness v. State, 106 Tex.Crim. Rep.; Pence v. State,110 Tex. Crim. 378; White v. State, 95 S.W.2d 429."
Not being able to agree with appellant, the motion for rehearing is overruled.
Overruled.